Citation Nr: 1310842	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  06-37 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to non-service-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO, in pertinent part, denied the benefit sought on appeal.

In December 2006, the Veteran requested a local hearing with a Decision Review Officer.  He subsequently withdrew his hearing request later in December 2006.  The RO confirmed the withdrawal in February 2007.  As such, there are no outstanding hearing requests of record.

The Board has not only reviewed the Veteran's physical claims file, but also the file on Virtual VA, to ensure a total review of the available evidence.  

In a September 2008 decision, the Board denied the Veteran's claim of entitlement to non-service-connected pension benefits.  The Veteran appealed the Board's September 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2012 Order, the Court granted an April 2012 Joint Motion for Partial Remand (JMR), which vacated the Board's September 2008 decision as to the issue listed above, and remanded the claim to the Board for readjudication in accordance with the JMR.


FINDINGS OF FACT

1.  Service connection is not currently in effect for any disability.

2.  The Veteran's disabilities are of sufficient severity as to permanently preclude him from engaging in substantially gainful employment consistent with his age, education, and occupational experience.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to non-service-connected disability pension benefits have been met.  38 U.S.C.A. 
§§ 1502, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.342, 4.15-4.17 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in April 2006, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to non-service-connected disability pension benefits, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of his claim.  The Veteran was examined by VA in connection with his claims in 2006.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue on appeal.  The examination report contains all the findings needed to evaluate the Veteran's claim, including his history and evaluation.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.   

For these reasons, the Board finds that the VCAA duties to notify and assist have been met.  Moreover, as the Board is granting the benefit sought on appeal, there is no need to further explain how VA has fulfilled the duties to notify and assist the Veteran.  Given the favorable outcome, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  When a claim has been proven, it has been more than substantiated, thereby rendering 38 U.S.C.A. § 5103(a)  moot because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Legal Criteria for Non-service-connected Pension

Non-service-connected pension is payable to any veteran who served at least 90 days during a period of war who is permanently and totally disabled from disability that is not the result of his own willful misconduct.  38 U.S.C.A. § 1521.  A veteran is considered to be permanently and totally disabled if he is suffering from a disability or combination of disabilities that are sufficient to prevent the average person from following a substantially gainful occupation, that is reasonably certain to continue throughout his life, or if he is in fact unemployable as a result of disability or disabilities that are reasonably certain to continue throughout his life.  38 U.S.C.A. § 1502; Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).

Disability ratings are based on the average impairment of earning capacity resulting from disability.  The percentage ratings for each diagnostic code, as set forth in VA's Schedule for Rating Disabilities, codified in 38 C.F.R. Part 4, represent the average impairment of earning capacity resulting from disability.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  If the minimum schedular evaluation requires residuals and the schedule does not provide a no-percent evaluation, a no-percent evaluation is assigned when the required residuals are not shown.  38 C.F.R. § 4.31 (2012).

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent rating.  38 C.F.R. § 3.340(a) (2012).  Where the schedular rating is less than total, in order to be considered permanently and totally disabled the veteran must be unemployable due to one disability rated at 60 percent or higher; or two or more disabilities with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. §§ 4.16, 4.17.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may be found to exist if the veteran is working in a protected environment, such as a family business or sheltered workshop; or as a self-employed person receiving less than half the usual remuneration for that work.  38 C.F.R. §§ 4.16(a), 4.17(a) (2012).

Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340(b) (2012).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Analysis of Entitlement to Non-service Connected Pension

The Veteran contends that he is entitled to non-service-connected disability pension benefits.  Specifically, he asserts that he is permanently and totally disabled as a result of (non-service-connected) residuals of a right tibia fracture, arthritis of the right knee and ankle, hypertension, high cholesterol, psoriasis, depression, gastroesophageal reflux disease (GERD), and allergic rhinitis.  service connection is not currently in effect for any disability.  

After a review of all the evidence, the Board finds that the evidence is in equipoise on the question of whether the Veteran's disabilities are of sufficient severity as to permanently preclude him from engaging in substantially gainful employment consistent with his age, education, and occupational experience.  The pertinent evidence includes that the Veteran is approximately 64 years old, and has a high school diploma, as well as two years of technical training.  On VA Form 21-527, Income Net Worth and Employment Statement, received in April 2006, the Veteran reported no income.  He indicated that he last worked in November 2001.  

Records from the Trident Hospital reveal the Veteran sustained a right tibia fracture after he fell in the yard.  The leg was splinted and the Veteran was transferred to the VA Medical Center in Charleston, South Carolina.  On November 16, 2001, the Veteran underwent an intramedullary nailing of the right tibia fracture and a percutaneous internal fixation of the posterior malleolus fracture.  Post-operative diagnoses were right tibial shaft fracture and right posterior malleolus fracture. 

VA outpatient treatment records dated between 2002 and 2006 show the Veteran was treated for various ailments, to include non-insulin-dependent diabetes mellitus (NIDDM), hyperlipidemia, hypertension, status post ORIF of the right tibia, and psoriasis, as well as allergic rhinitis and GERD; an undated VA treatment record, submitted in January 2012, shows treatment for depression.   The Board notes that hypertension and NIDDM were considered well controlled.  The Veteran failed to show for an eye consultation scheduled for August 2002.

VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, received in May 2006, annotated by the Veteran shows that he last worked in November 2001 because the company relocated to Georgia. 

Statements from JD and SW indicate that the Veteran's skin bled easily if he bumped it on something.  They further note the Veteran complained of knee and ankle pain and an inability to stand too long without swelling of the joints.  

Upon VA examination in July 2006, the Veteran complained of psoriasis affecting his arms, legs, upper and lower back, ears, and scalp.  He indicated that he used Dovonex twice a day and another steroid cream on weekends with no significant improvement.  He denied any activity restrictions.  He did complain that his skin bruised and bled easily.  The Veteran was noted to have been on medication for hypertension for 10 years.  The Veteran denied any ophthalmologic, cardiac, renal, or cerebrovascular complications.  

The Veteran was noted in July 2006 to be taking Simvastatin for elevated cholesterol with no complications.  The examiner noted the right tibia fracture and complaints of knee and ankle pain.  The Veteran denied the use of assistive devices for his knee, but used a brace for the right ankle.  He took no medication.  He said he was unable to walk more than a quarter of a mile or work because of pain.  

Physical examination in July 2006 showed the Veteran to be in no acute distress.  He walked with a limp and had a brace on the right ankle.  Blood pressure was 147/92, 151/94, and 169/99.   Cardiac examination revealed S1 and S2, no murmur, rub, or gallop.  The examiner was unable to actually identify a scar from the ORIF.  The knee had 5/5 motor strength with flexion and extension.  Range of motion was from zero to 130 degrees without pain or diminution on repetitive testing.  His hearing was grossly symmetrical.  The Veteran had psoriasis of the bilateral anterior lower legs (8% total body), bilateral arms (3% total body), abdomen (1% total body), and back (1% total body).  He also had psoriasis on the ears and scalp, approximately 1% total body, which was about 8% percent of exposed skin, and his face which was less than 1% of total body and about 5% of exposed, thus totaling less than 15% of the total body.    

The Veteran was diagnosed with psoriasis, hypertension, elevated cholesterol, and status post ORIF of his right tibia.  The examiner opined there was no reason the Veteran could not be expected to obtain and maintain gainful employment.  

In considering the claim for pension purposes, the Board finds that the following assigned evaluations are appropriate for the following non-service connected disorders of record: high cholesterol, 0%; hypertension, 10%; and diabetes mellitus, 20%.  The Board also finds that the Veteran's non-service connected right tibia fracture (claimed as right leg, right knee, and right ankle arthritis) is more appropriately evaluated as 30% disabling due to malunion of the tibia and fibia with marked impairment and that his nonservice-connected psoriasis is more appropriately evaluated as 60% disabling, as the Veteran uses topical corticosteroids daily.  

Additionally, the JMR and the Veteran's representative point out that the Veteran also has depression, GERD, and allergic rhinitis, which were not previously considered in the Board's September 2008 decision.  A review of the evidence of record shows that the percentages of 10% per disability for his depression, GERD, and allergic rhinitis are appropriate.  A 10 % disability evaluation for his depression is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency (Diagnostic Code 9434).  A 10% disability evaluation is assigned for his GERD on the basis that it is a mild gastric ulcer with recurring symptoms once or twice yearly (Diagnostic Code 7304), and a 10% disability evaluation is assigned for allergic rhinitis without evidence of polyps (Diagnostic Code 6522).  

The Board finds that the Veteran does not have one disability rated at 60 percent; however, the Veteran does have two or more disabilities with one disability rated at 40 percent or higher with a combined rating of 70 percent or higher.  38 C.F.R. §§ 4.16, 4.17.  In addition to meeting the objective criteria listed above, the evidence is in equipoise on the question of whether the Veteran is prevented from following substantially gainful employment due to disability.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's disabilities, in combination, are of sufficient severity as to permanently preclude him from engaging in substantially gainful employment consistent with his age, education, and occupation experience.  For these reasons, the Board finds that the criteria for a permanent and total disability rating are met, and that the Veteran is entitled to non-service-connected disability pension benefits.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to non-service connected pension benefits is granted.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


